*409
Judgment affirmed, in both cases.

Another ground of the motion to dismiss was, that •one of the attachments was issued upon the affidavit of Dart, while the bond was signed, not by him, but with his name by his attorneys at law.
The remaining ground was, that the attachment was levied by process of garnishment upon the sheriff, from whose untraversed answer it appeared that he had in his possession $1,437.60 which came to his hands under an order of the court directing him to sell certain perishable property and hold the proceeds until further order, and that he held the same under such order as an officer, and not as an individual.
Crovatt & Whitfield and H. F. Dunwoody, for'plaintiff' in error.
Goodyear & Kay and Harris & Sparks, conin'.